Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 25 June 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My Dear General
                     St Germain June the 25h 1782
                  
                  How it is Possible for me to Be Here at this Period You Will
                     Hardly Be able to Conceive, and I Confess I am Myself more and More Surprised
                     at these Strange Delays. Both duty and Inclination Lead me to America, and tho’
                     it is Not probable You are Active in the field, Yet the Possibility of it is to
                     me A torment. But from the Moment I Engaged in our Noble Cause, I Made it My
                     Sole point to Sacrifice Every thing to its Better Success. The Hope to fix a
                     plan of Campaign Has long kept me Here, when Count de Grasse’s defeat Has
                     ruined the Schemes of Ministry and My own Expectations. I Would then Have
                     Immediately Sailed, when Negotiations Have kept me Here, and the American
                     Ministers Have Declared they Wanted My presence in this part of the World. I am
                     Myself Sensible of it, and know, in Case of a treaty, I May Better Serve our
                     Cause, By the Situation I am in, with Governement, and My knowledge of America,
                     than I Could in any other Capacity during an inactive Campaign. I therefore
                     Have thought, Considering Your Principles and Your Sentiments, that You Will
                     Approuve My Submitting to Remain a fortnight longer in this place, and Unless
                     things Become More forward than they Now Promise to Be, I Hope by the 20he of
                     Next Month to Set Sails for America, and to Proceed towards Head Quarters.
                  The Political Situation of Affairs, and the Intelligences We get
                     Have Been By me Communicated to Mr Lewingston whom I Have Requested to Impart
                     My long letter to Your Excellency, and therefore Will not trouble You With
                     Repetitions.
                  A few Days Ago, Upon Motives which He Will Account for to
                     Congress, Mr Franklin thought Proper to grant Lord Cornwallis a Conditional
                     Exchange. With this I Had Nothing to do, and Much Less yet With the Exchange of
                     the Sailors that Had Been detained in England. The only Business I Have Middled
                     with is that of Lord Cornwallis’s Aides de Camp. They Represented that G‘al
                     Lincoln’s aids Had Been Exchanged Along With Him, that Orders Had Been Sent By
                     Lord Shelburne, In Consequence of Which the British Commander in chief Must By
                     this time Have Proposed their Exchange to You for officers of the Same Rank at
                     Your Choice, that there Was Hardly Any Doubt But What the Business Was Now
                     Effect. Under Those Circumstances, at a time of Negotiations for peace, and
                     With the Advice of Doctor Franklin I Consented to Give the Inclosed Conditional Discharge—But did not think it Consistent
                     with My duty to Go further. I am obliged to My lord Cornwallis, and Wish to
                     treat Him Well and His Aids. But as I know the ideas of Congress and Your
                     delicacy upon the Subject, this I thought Something ought to Be done in the
                     Present Circumstances, I Made it a point to Act With Caution, and I Hope Your
                     Excellency Will not think I went farther than I ought to Have done.
                  
                     Counte de Grasse Has So foolishly taken a Way
                        Maritime Superiority that I am at a loss. I Hoped
                        Charles Town Would follow Jamaica
                     and perhaps N. Yk Harbr and N. York
                     Would Have Been Also tempted. They will Send 28 to 26. The difficulty is to
                     Bring Spanish Ships to America, and
                     for that We Must Have Had Some Advantage in West Indies,
                     and a french Commander in Chief. As I do not think
                     Negociations will Be So forward as Some people expect I
                     will Be Very Careful to improve Every opportunity to Bring on What I think to
                     Be Useful on the Subjects I have just Mentioned.
                  
                  
               The words in square brackets are
                     GW’s translation of code.